        Case 2:18-cv-00982-KWR-LF Document 32 Filed 03/25/21 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

CARLOS TOVAR-MENDOZA,

       Petitioner,

v.                                                                    No. 2:18-cv-00982 KWR-LF


RICHARDO MARTINEZ, et al.,

       Respondents.

                       ORDER STRIKING VOLUMINOUS MOTIONS

       THIS MATTER is before the Court on Petitioner’s Motion for Relief from Judgment and

various supplements thereto (Docs. 20-22; 24-31).           Petitioner filed at least ten motions,

supplements, and notices seeking relief from the ruling dismissing his 28 U.S.C. § 2254 claims as

time-barred. Id.; see also Docs. 18-19. The filings consist of over 520 pages. At this point, the

Court cannot discern what grounds Petitioner asserts for relief under Fed. R. Civ. P. 59(e) or 60.

The Court will therefore strike all post-judgment filings and permit Petitioner to file a single motion

for relief from judgment up to 20 pages long. If Petitioner timely complies, that motion will relate

back to the first post-judgment filing (April 13, 2020). If he declines to respond or files anything

other than a single motion consisting of 20 or fewer pages, the Court will deny his request for

reconsideration.

       IT IS ORDERED that the Court hereby STRIKES all post-judgment filings (Docs. 20,

21, 22, 24, 25, 26, 27, 28, 29, 30, and 31);

       IT IS FURTHER ORDERED that within thirty (30) days of entry of this Order, Petitioner

may file a single motion for relief from judgment up to 20 pages long.




                                               ________________________________________
                                               KEA W. RIGGS
                                               UNITED STATES DISTRICT JUDGE
